DETAILED ACTION
This Office Action is in response to the RCE filed on 07/05/2022.
In the instant application, claims 1, 9 and 17 are amended independent claims; Claims 1-20 have been examined and are pending. This action is made non-final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first invent or to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Park,” US 2012/0268372), published on October 25, 2012 in view of Reville et al. (“Reville,” US 2011/0289455), published on November 24, 2011.
Regarding claim 1, Park teaches a system comprising: 
	at least one processor (Park: see par. 0070 and Fig.2; controller 170 for controlling the entire operation of the electronic device 100) configured to perform one or more operations comprising: 
	receiving one or more images from an image sensor (Park: see par. 0198; the electronic device 100 may obtain an image through a camera); 
	processing at least one of the one or more images to detect a face (Park: see pars. 0219-0220 and Fig. 18; a region corresponding to a face shown in Fig. 18 may be detected together with a hand from the captured image); 
	defining a first region in relation to a position of the detected face (Park: see par. 0225 and Fig. 21; a drag operation may refer to an operation of moving a particular item ITM from one portion to another portion of the first display region R1. Note: the portion where a particular item ITM is currently displayed is interpreted as a first region); 
	defining a second region in relation to the first region (Park: see par. 0225 and Fig. 21; a drag operation may refer to an operation of moving a particular item ITM from one portion to another portion of the first display region R1. Note: the portion where a particular item ITM is currently displayed is interpreted as a first region and the remained portion of the first display region R1 is interpreted as a second region); 
	processing at least one of the one or more images to detect an object (Park: see pars. 0219-0220 and Fig. 18; a region corresponding to a face shown in Fig. 18 may be detected together with a hand from the captured image. See par. 0222; the controller 170 may detect the region of the hand by tracking the shape of the hand from the image. The hand of a person includes fingers. Note: the hand and fingers of a person is interpreted as an object); 
	processing at least one of the one or more images to detect a transition of the detected object into the second region as defined in relation to the first region within the at least one of the one or more images (Park: see par. 0225 and Fig. 21; when the controller analyzes the hand region and detects that the hand is in a folded / closed state and moves from a first position P1 to a second position P2, the controller may recognize it as a dragging gesture and perform a drag operation. Note: the second position P2 is located in the remained portion of the first display region R1. See pars. 0184 and 0195; identify positions of users from image obtained through a camera. See pars. 0223-0224; the electronic device may detect a hand region from an image and analyze the detected hand region to detect a change in the state of the hand to recognize a gesture. The controller may detect a change in the state of the hand including at least one of the positions, speed, and shape of the hand from the detected hand region to recognize a gesture. Note: the transition takes place when the image is analyzed to detect that the hand moves from a first position P1 to a second position P2); 
	determining a first command associated with a device and that corresponds to the transition of the object into the second region (Park: see par. 0225 and Fig. 21; when the controller analyzes the hand region and detects that the hand is in a folded / closed state and moves from a first position P1 to a second position P2, the controller may recognize it as a dragging gesture); and 
	providing the determined first command to the device (Park: see par. 0225 and Fig. 21; when the controller analyzes the hand region and detects that the hand is in a folded / closed state and moves from a first position P1 to a second position P2, the controller may recognize it as a dragging gesture and perform a drag operation).
	In the alternative, if Park is not interpreted to teach: processing at least one of the one or more images to detect a transition of the detected object into the second region as defined in relation to the first region within the at least one of the one of the one or more images, Reville is relied upon for teaching this limitation.
	Specifically, Reville teaches a gesture recognition technique for manipulating a user interface. Reville further teaches: processing at least one of the one or more images to detect a transition of the detected object into the second region as defined in relation to the first region within the at least one of the one of the one or more images (Reville: see par. 0052 and par. 0125; depth images are used to track motion of objects, such as the user and other objects. See par. 0055; identification of each object detected and the location of the object for each frame are reported to operating system for processing. See pars. 0105 and 0120-0121; movement of one of the hands of the user would be captured by the depth camera. Gesture parameters may include threshold starting position and ending position, direction of movement, velocity, acceleration, coordination of movement, etc. Note: threshold starting position can be interpreted as the first region and threshold ending position can be interpreted as the second region. See pars. 0142-0146 and Figs. 14A-14B; the user’s right arm begins in starting position 802, moves his right arm to ending position 804 is interpreted as a vertical fling gesture). 
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Reville and Park in front of them, to have included the detection of movement of user’s arm based on captured images for identifying gesture as taught by Reville with the gesture recognition of Park to provide an improved and user’s friendly interface that allows a use to control applications using hand gestures (Reville: see pars. 0039-0040).
Regarding claim 2, Park and Reville teach the system of claim 1,
	Park and Reville further teach wherein the object comprises one or more fingers (Park: see par. 0222; the controller 170 may detect the region of the hand by tracking the shape of the hand from the image. The hand of a person includes fingers. Note: the hand and fingers of a person is interpreted as an object).
Regarding claim 3, Park and Reville teach the system of claim 1,
	Park and Reville further teach wherein the object comprises a hand (Park: see par. 0222; the controller 170 may detect the region of the hand by tracking the shape of the hand from the image. The hand of a person includes fingers. Note: the hand and fingers of a person is interpreted as an object). 
Regarding claim 4, Park and Reville teach the system of claim 1,
	Park and Reville further teach wherein processing at least one of the one or more images to detect a transition of the object comprises processing at least one of the one or more images to detect a repetition of a gesture of the object in relation to at least one of the first region, the second region, or a third region (Reville: see par. 0135 and Fig. 12; horizontal fling gesture may be repeated multiple times to scroll through a list 710 of menu items).
Regarding claim 5, Park and Reville teach the system of claim 1,
	Park and Reville further teach wherein processing at least one of the one or more images to detect a transition of the object comprises processing at least one of the one or more images to detect a sequence of gestures of the object in relation to the second region (Reville: see par. 0135 and Fig. 12; horizontal fling gesture may be repeated multiple times to scroll through a list 710 of menu items. See pars. 0105 and 0120-0121; movement of one of the hands of the user would be captured by the depth camera. Gesture parameters may include threshold starting position and ending position, direction of movement, velocity, acceleration, coordination of movement, etc. Note: threshold starting position can be interpreted as the first region and threshold ending position can be interpreted as the second region).
Regarding claim 7, Park and Reville teach the system of claim 1,
Park and Reville further teach wherein processing at least one of the one or more images to detect a transition of the object comprises processing at least one of the one or more images to determine that the position of the object is maintained within the second region (Reville: see par. 0052 and par. 0125; depth images are used to track motion of objects, such as the user and other objects. See par. 0055; identification of each object detected and the location of the object for each frame are reported to operating system for processing. See pars. 0105 and 0120-0121; movement of one of the hands of the user would be captured by the depth camera. Gesture parameters may include threshold starting position and ending position, direction of movement, velocity, acceleration, coordination of movement, etc. Note: threshold starting position can be interpreted as the first region and threshold ending position can be interpreted as the second region).
Regarding claim 8, Park and Reville teach the system of claim 7,
	Park and Reville further teach wherein the at least one processor is further configured to perform operations comprising providing a second command that corresponds to the position of the object being maintained within the second region (Reville: see par. 0147 and Figs. 15A-15B; press gesture is performed to select items on the display).
Regarding claim 9, Park teaches a non-transitory computer-readable medium having instructions encoded thereon that, when executed by a processing device, cause the processing device to perform one or more operations comprising: 
	receiving one or more images from an image sensor (Park: see par. 0198; the electronic device 100 may obtain an image through a camera)); 
processing at least one of the one or more images to detect a face (Park: see pars. 0219-0220 and Fig. 18; a region corresponding to a face shown in Fig. 18 may be detected together with a hand from the captured image); 
	defining a first region in relation to a position of the detected face (Park: see par. 0225 and Fig. 21; a drag operation may refer to an operation of moving a particular item ITM from one portion to another portion of the first display region R1. Note: the remained portion where a particular item ITM is not currently displayed of the first display region R1 is interpreted as a first region); 
	processing at least one of the one or more images to detect an object (Park: see pars. 0219-0220 and Fig. 18; a region corresponding to a face shown in Fig. 18 may be detected together with a hand from the captured image. See par. 0222; the controller 170 may detect the region of the hand by tracking the shape of the hand from the image. The hand of a person includes fingers. Note: the hand and fingers of a person is interpreted as an object);
	processing at least one of the one or more images to detect a transition of the detected object into the first region as defined in relation to the position of the detected face (Park: see par. 0225 and Fig. 21; when the controller analyzes the hand region and detects that the hand is in a folded / closed state and moves from a first position P1 to a second position P2, the controller may recognize it as a dragging gesture and perform a drag operation. Note: the second position P2 is located in the remained portion of the first display region R1. See pars. 0219-0220 and Fig. 18; a region corresponding to a face shown in Fig. 18 may be detected together with a hand from the captured image)); 
	determining a first command associated with a device and that corresponds to the transition of the object into the first region (Park: see par. 0225 and Fig. 21; when the controller analyzes the hand region and detects that the hand is in a folded / closed state and moves from a first position P1 to a second position P2, the controller may recognize it as a dragging gesture. See pars. 0230-0231; the controller 170 may detect the user region connected to the hand which has made the gesture by analyzing the image, detect a face region from the user region to identify the user through face recognition. Note: the controller analyzes the captured image to identify the user who has made the gesture); and 
	providing the determined first command to the device (Park: see par. 0225 and Fig. 21; when the controller analyzes the hand region and detects that the hand is in a folded / closed state and moves from a first position P1 to a second position P2, the controller may recognize it as a dragging gesture and perform a drag operation).
	In the alternative, if Park is not interpreted to teach: processing at least one of the one or more images to detect a transition of the detected object into the first region as defined in relation to the position of the detected face, Reville is relied upon for teaching this limitation.
	Specifically, Reville teaches a gesture recognition technique for manipulating a user interface. Reville further teaches: processing at least one of the one or more images to detect a transition of the detected object into the first region as defined in relation to the position of the detected face (Reville: see par. 0052 and par. 0125; depth images are used to track motion of objects, such as the user and other objects. See par. 0055; identification of each object detected and the location of the object for each frame are reported to operating system for processing. See pars. 0105 and 0120-0121; movement of one of the hands of the user would be captured by the depth camera. Gesture parameters may include threshold starting position and ending position, direction of movement, velocity, acceleration, coordination of movement, etc. Note: threshold starting position can be interpreted as the first region and threshold ending position can be interpreted as the second region. See pars. 0142-0146 and Figs. 14A-14B; the user’s right arm begins in starting position 802, moves his right arm to ending position 804 is interpreted as a vertical fling gesture. See par. 0125; all parts of user’s body including head, shoulder, thigh, waist, etc. are tracked and identified using captured images). 
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Reville and Park in front of them, to have included the detection of movement of user’s arm based on captured images for identifying gesture as taught by Reville with the gesture recognition of Park to provide an improved and user’s friendly interface that allows a use to control applications using hand gestures (Reville: see pars. 0039-0040).
 Regarding claim 10, Park and Reville teach the non-transitory computer-readable medium of claim 9,
	Park and Reville further teach wherein the object comprises one or more fingers (Park: see par. 0222; the controller 170 may detect the region of the hand by tracking the shape of the hand from the image. The hand of a person includes fingers. Note: the hand and fingers of a person is interpreted as an object). 
Regarding claim 11, Park and Reville teach the non-transitory computer-readable medium of claim 9,
	Park and Reville further teach wherein the object comprises a hand (Park: see par. 0222; the controller 170 may detect the region of the hand by tracking the shape of the hand from the image. The hand of a person includes fingers. Note: the hand and fingers of a person is interpreted as an object). 
Regarding claim 12, Park and Reville teach the non-transitory computer-readable medium of claim 9,
Park and Reville further teach wherein processing at least one of the one or more images to detect a transition of the object comprises processing at least one of the one or more images to detect a repetition of a gesture of the object in relation to at least one of the first region or a second region (Reville: see par. 0135 and Fig. 12; horizontal fling gesture may be repeated multiple times to scroll through a list 710 of menu items).
Regarding claim 13, Park and Reville teach the non-transitory computer-readable medium of claim 9,
	Park and Reville further teach wherein processing at least one of the one or more images to detect a transition of the object comprises processing at least one of the one or more images to detect a sequence of gestures of the object in relation to the first region (Reville: see par. 0135 and Fig. 12; horizontal fling gesture may be repeated multiple times to scroll through a list 710 of menu items. See pars. 0105 and 0120-0121; movement of one of the hands of the user would be captured by the depth camera. Gesture parameters may include threshold starting position and ending position, direction of movement, velocity, acceleration, coordination of movement, etc. Note: threshold starting position can be interpreted as the first region and threshold ending position can be interpreted as the second region).
Regarding claim 15, Park and Reville teach the non-transitory computer-readable medium of claim 9,
	Park and Reville further teach wherein processing at least one of the one or more images to detect a transition of the object comprises processing at least one of the one or more third images to determine that the position of the object is maintained within the first region (Reville: see par. 0052 and par. 0125; depth images are used to track motion of objects, such as the user and other objects. See par. 0055; identification of each object detected and the location of the object for each frame are reported to operating system for processing. See pars. 0142-0146 and Figs. 14A-14B; the user’s right arm begins in starting position 802, moves his right arm to ending position 804 is interpreted as a vertical fling gesture. See par. 0125; all parts of user’s body including head, shoulder, thigh, waist, individual features of the face, such as the nose and eyes are tracked and identified using captured images).
Regarding claim 16, Park and Reville teach the non-transitory computer-readable medium of claim 15,
	Park and Reville further teach wherein the at least one processor is further configured to perform operations comprising providing a second command that corresponds to the position of the object being maintained within the first region (Reville: see par. 0147 and Figs. 15A-15B; press gesture is performed to select items on the display).

Regarding claim 17, Park teaches a method comprising:  
	receiving one or more images from an image sensor (Park: see par. 0198; the electronic device 100 may obtain an image through a camera); 
processing at least one of the one or more images to detect one or more eyes (Park: see pars. 0219-0220 and Fig. 18; a region corresponding to a face shown in Fig. 18 may be detected together with a hand from the captured image. See par. 0234; the face includes eyes, nose, mouth, and ears); 
	defining a first region in relation to a position of the detected one or more eyes (Park: see par. 0225 and Fig. 21; a drag operation may refer to an operation of moving a particular item ITM from one portion to another portion of the first display region R1. Note: the remained portion where a particular item ITM is not currently displayed of the first display region R1 is interpreted as a first region); 
	processing at least one of the one or more images to detect an object (Park: see pars. 0219-0220 and Fig. 18; a region corresponding to a face shown in Fig. 18 may be detected together with a hand from the captured image. See par. 0222; the controller 170 may detect the region of the hand by tracking the shape of the hand from the image. The hand of a person includes fingers. Note: the hand and fingers of a person is interpreted as an object);
	processing at least one of the one or more images to detect a transition of the detected object into the first region as defined in relation to the position of the one or more eyes (Park: see par. 0225 and Fig. 21; when the controller analyzes the hand region and detects that the hand is in a folded / closed state and moves from a first position P1 to a second position P2, the controller may recognize it as a dragging gesture and perform a drag operation. Note: the second position P2 is located in the remained portion of the first display region R1. See pars. 0219-0220 and Fig. 18; a region corresponding to a face shown in Fig. 18 may be detected together with a hand from the captured image).
	determining a first command associated with a device and that corresponds to the transition of the object into the first region (Park: see par. 0225 and Fig. 21; when the controller analyzes the hand region and detects that the hand is in a folded / closed state and moves from a first position P1 to a second position P2, the controller may recognize it as a dragging gesture. See pars. 0230-0231; the controller 170 may detect the user region connected to the hand which has made the gesture by analyzing the image, detect a face region from the user region to identify the user through face recognition. Note: the controller analyzes the captured image to identify the user who has made the gesture); and 
	providing the determined first command to the device (Park: see par. 0225 and Fig. 21; when the controller analyzes the hand region and detects that the hand is in a folded / closed state and moves from a first position P1 to a second position P2, the controller may recognize it as a dragging gesture and perform a drag operation).
	In the alternative, if Park is not interpreted to teach: processing at least one of the one or more images to detect a transition of the detected object into the first region as defined in relation to the position of the one or more eyes, Reville is relied upon for teaching this limitation.
	Specifically, Reville teaches a gesture recognition technique for manipulating a user interface. Reville further teaches: processing at least one of the one or more images to detect a transition of the detected object into the first region as defined in relation to the position of the one or more eyes (Reville: see par. 0052 and par. 0125; depth images are used to track motion of objects, such as the user and other objects. See par. 0055; identification of each object detected and the location of the object for each frame are reported to operating system for processing. See pars. 0105 and 0120-0121; movement of one of the hands of the user would be captured by the depth camera. Gesture parameters may include threshold starting position and ending position, direction of movement, velocity, acceleration, coordination of movement, etc. Note: threshold starting position can be interpreted as the first region and threshold ending position can be interpreted as the second region. See pars. 0142-0146 and Figs. 14A-14B; the user’s right arm begins in starting position 802, moves his right arm to ending position 804 is interpreted as a vertical fling gesture. See par. 0125; all parts of user’s body including head, shoulder, thigh, waist, individual features of the face, such as the nose and eyes are tracked and identified using captured images). 
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Reville and Park in front of them, to have included the detection of movement of user’s arm based on captured images for identifying gesture as taught by Reville with the gesture recognition of Park to provide an improved and user’s friendly interface that allows a use to control applications using hand gestures (Reville: see pars. 0039-0040).
Regarding claim 18, Park and Reville teach the method of claim 17,
Park and Reville further teach wherein processing at least one of the one or more images to detect a repetition of transition of the object in relation to at least one of the first region, the second region, or a third region (Reville: see par. 0135 and Fig. 12; horizontal fling gesture may be repeated multiple times to scroll through a list 710 of menu items).
Regarding claim 19, Park and Reville teach the method of claim 17,
	Park and Reville further teach wherein processing at least one of the one or more images to detect a transition of the object comprises processing at least one of the one or more images to determine that the position of the object is maintained within the first region (Reville: see par. 0052 and par. 0125; depth images are used to track motion of objects, such as the user and other objects. See par. 0055; identification of each object detected and the location of the object for each frame are reported to operating system for processing. See pars. 0142-0146 and Figs. 14A-14B; the user’s right arm begins in starting position 802, moves his right arm to ending position 804 is interpreted as a vertical fling gesture. See par. 0125; all parts of user’s body including head, shoulder, thigh, waist, individual features of the face, such as the nose and eyes are tracked and identified using captured images).
Regarding claim 20, Park and Reville teach the method of claim 19,
	Park and Reville further teach wherein the at least one processor is further configured to perform operations comprising providing a second command that corresponds to the position of the object being maintained within the first region (Reville: see par. 0147 and Figs. 15A-15B; press gesture is performed to select items on the display).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Reville as applied to claim 1 above and further in view of GUPTA et al. (“Gupta,” US 2014/0368422), published on December 28, 2014.
Regarding claim 6, Park and Reville teach the system of claim 1,
Park and Reville do not explicitly teach wherein processing at least one of the one or more images to detect a transition of the object comprises processing at least one of the one or more images to detect a pose of the object in relation to the second region.
However Gupta teaches a method for performing an action based on a detected gesture. Gupta further teaches wherein processing at least one of the one or more images to detect a transition of the object comprises processing at least one of the one or more images to detect a pose of the object in relation to the second region (Gupta: see par. 0052 and Fig. 5; gesture detection sensor 122 of device 100 may be capable of detecting a gesture or pose of a hand 502 of a user and correlating the detected gesture or pose to a command or action. See par. 0043; if control object is a hand, a certain hand pose may be detected as movement of control object 202 is detected, and the hand pose may be correlated as a command for initiating a coordinate system translation based on the direction of movement 302).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Gupta, Park and Reville in front of them, to have included the method of using hand pose as a command or action as taught by Gupta with the gesture recognition of Park to provide users with an improved system and method for performing a device action based on a detected gesture (Gupta: see par. 0003).
Regarding claim 14, Park and Larsen teach the non-transitory computer-readable medium of claim 9,
Park and Larsen do not appear to teach wherein processing at least one of the one or more images to detect a transition of the object comprises processing at least one of the one or more images to detect a pose of the object in relation to the first region.
However Gupta teaches a method for performing an action based on a detected gesture. Gupta further teaches wherein processing at least one of the one or more images to detect a transition of the object comprises processing at least one of the one or more images to detect a pose of the object in relation to the first region (Gupta: see par. 0052 and Fig. 5; gesture detection sensor 122 of device 100 may be capable of detecting a gesture or pose of a hand 502 of a user and correlating the detected gesture or pose to a command or action. See par. 0043; if control object is a hand, a certain hand pose may be detected as movement of control object 202 is detected, and the hand pose may be correlated as a command for initiating a coordinate system translation based on the direction of movement 302).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Gupta, Park and Reville in front of them, to have included the method of using hand pose as a command or action as taught by Gupta with the gesture recognition of Park to provide users with an improved system and method for performing a device action based on a detected gesture (Gupta: see par. 0003).
Response to Arguments
Applicant argues on page 7 of the Applicant Arguments/ Remarks filed on 07/05/2022 that Park (US 2012/0268372) do not teach the limitation “processing at least one of the one or more images to detect a transition of the object into the second region as defined in relation to the first region within the at least one of the one or more images”, have been fully considered but are not persuasive.
In response, the Examiner respectfully disagrees. Park teaches that the region of the hand is detected by tracking the shape of the hand from the image and the device also detect a change in the state of the hand from the detected hand region to recognize a gesture (see pars. 0222-0223). Park further teaches that detect a change in the state of the hand including at least one of the positions, speed, and shape of the hand from the detected hand region to recognize a gesture. The controller may track the hand region to obtain coordinates corresponding to the location of the hand to determine the location of the hand (see par. 0224). When the controller analyzes the hand region and detects that the hand is in a folded/ closed state and moves from the first position P1 to a second position P2, the controller may recognize it as a dragging gesture and perform a drag operation (see par. 0225 and Fig. 1). One ordinary skill in the art would understand that when a hand is moved from one position “P1” to another position “P2”, it is transition from a first region to another region. Furthermore, in the alternative that Park is not interpreted to teach this limitation, Reville is relied upon to teach this limitation (see the rejection above).
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached on Mon-Friday: 7:30 - 5:00, off on alternating Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174